Citation Nr: 1647333	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-24 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with PTSD features, depression, and attention-deficit/hyperactivity disorder (ADHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R. A. 



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO. 

In August 2015, the Veteran and Mr. R. A. presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Veteran initially filed a claim to establish service connection for PTSD, also claimed as depression and ADHD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the diagnosed psychiatric disabilities have been shown to be causally related to the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the diagnosed psychiatric disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the full benefit sought by this appeal is herein granted, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly held in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), that, in PTSD cases where the alleged in-service stressor is a sexual assault, 'under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.'  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

During a January 2013 VA examination, the examiner noted the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner found testing is consistent with significant anxiety and depression.  Her medical records show diagnoses of depressive disorder and anxiety disorder with PTSD features.  Taken together, the Veteran does not meet the full criteria for PTSD; however, she does meet the criteria for anxiety disorder with PTSD and panic symptoms, and depressive disorder, which appears secondary to her anxiety.  The examiner determined it is at least as likely as not that her anxiety is related to her military sexual trauma (MST).  The Veteran reported two military stressors to include sexual assault in January 1986, and an attempted sexual assault while she was hospitalized for pneumonia. 

VA treatment records are consistent with the VA examination.  A February 2013 VA mental health assessment indicated the clinical picture was notable for severe distress associated anxiety and depression consistent with PTSD and Major Depressive Disorder (secondary to PTSD).  A June 2013 VA mental health note indicated the Veteran does not meet full criteria for PTSD according to the DSM-IV criteria.  An undated partial record indicates that during the diagnostic interview, Veteran presented with depressed mood, avoidance of trauma-related triggers, and nightmares, which she reported began following MST.  

Considering the totality of the Veteran's treatment records and affording the Veteran the benefit of the doubt, the Veteran's anxiety disorder and PTSD is due to MST and her depressive disorder is due to her anxiety disorder.  The Veteran reported to the VA examiner incidents of MST to include a sexual assault and attempted sexual assault.  It is clear that the VA examiner found the Veteran's reports of MST to be credible and sufficient to, at least in part, be the cause of the Veteran's anxiety disorder.  As such, service connection for an acquired psychiatric disorder to include PTSD, anxiety disorder, and depressive disorders is granted.



ORDER

Entitlement to service connection for the diagnosed acquired psychiatric disabilities is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


